Citation Nr: 1732469	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.   09-38 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for glaucoma. 

2.  Entitlement to service connection for peripheral neuropathy. 

3.  Entitlement to service connection for hydrocephalus.  

4.  Entitlement to service connection for posttraumatic vertigo, including as secondary to hydrocephalus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Veteran testified before two Veterans Law Judges (VLJs). The VLJ who conducted the January 2011 hearing is no longer at the Board.  The Veteran was afforded another hearing in July 2016 before the undersigned VLJ in light of 38 U.S.C.A. § 7107 (c); 38 C.F.R. § 20.707.  The transcripts of both hearings are associated with the claims file.

In March 2011, the Board remanded these issues for further development.  In April 2014, the Board remanded these matters to schedule the Veteran for a hearing before the Board.  

During the July 2016 hearing, the Veteran and his representative indicated that he may file a claim for service connection for a traumatic brain injury.  The Board has determined that the matter is not intertwined with the issue currently before the Board (it does not involve a determination of the Veteran's entitlement to service connection disabilities) on appeal.  To date the Veteran has not filed a claim for service connection for traumatic brain injury.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  The Virtual VA electronic claims file contains documents that are either duplicative of those in VBMS or not relevant to the issue on appeal.
FINDINGS OF FACT

1.  Glaucoma did not have its clinical onset in service and is not otherwise related to service.

2.  The Veteran's current peripheral neuropathy disability did not manifest until decades after his active period of service; and the preponderance of the evidence is against a finding that it is otherwise related to his active duty service.

3.  A current hydrocephalous disability is not shown by competent evidence of record.

4.  The Veteran's current vertigo disability is not related to service or a service-connected disability, is not related to a disability that pre-existed service, and did not manifest within one year of separation from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for glaucoma have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for service connection for peripheral neuropathy disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria for service connection for hydrocephalus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for a posttraumatic vertigo disorder have not been met.  38 U.S.C.A. § 1101, 1110 (2016); 38 C.F.R. § 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b)(1) (2016); Quartuccio v. Principi, 16 Vet. App. 183, 187   (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A letter from VA dated in August 2007 notified the Veteran of how to substantiate a service connection claim.  The letter notified the Veteran of the allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c)(2016).  Here, the Veteran's service treatment records, VA post-service treatment medical records, and private treatment medical records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159 (c) (2016).

The Veteran was provided VA examinations in April 2011.  As will be discussed in greater detail below, the examiner reviewed the Veteran's past medical history, considered the Veteran's present complaints, examined the Veteran, and provided opinions supported by rationales such that the Board can render an informed determination on the claims.  The Board, therefore, concludes that the examination reports and addendum opinions are adequate for the purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has been afforded the opportunity to present evidence and argument in support of his claim.  Accordingly, VA's duty to notify and assist under the VCAA is satisfied, and the Board may proceed with appellate review.

II.  Legal Criteria 

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

If the Veteran's condition is noted upon entry to service, the Veteran must bring a claim for service-connected aggravation of that pre-existing disorder. See Wagner v. Principi, 370 F.3d 1096 (Fed. Cir. 2004); 38 U.S.C. § 1153; 38 C.F.R. § 3.306. However, if there is no pre-existing condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition.  38 U.S.C.A. § 1111.  To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304 (b); see also 38 U.S.C. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  History of pre-service existence of a disease does not constitute a notation of such condition.  See id. at 240.  

Pursuant to 38 C.F.R. § 3.303(b) when a chronic condition (e.g., organic diseases of the nervous system such as glaucoma and peripheral neuropathy) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., peripheral neuropathy) may be also presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2016).

Secondary service connection may be granted for a disability, which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310 (a). Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.  Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

III.  Factual Background and Analysis

The Veteran contends that his glaucoma, peripheral neuropathy, and hydrocephalus resulted from the superficial injury to his right temporal area by shrapnel that he sustained in April 1970.  He further asserts that his posttraumatic vertigo either resulted from his in-service head injury or his current hydrocephalus.

A.  Glaucoma

The Veteran's service treatment records (STRs) are negative of symptoms associated with glaucoma. 

An April 1970 VA chronological record of medical care reflected that the Veteran had a mild contusion to his head.  The examiner indicated that the Veteran had a mild headache and no visual difficulty.  See April 1970 VA Chronological Record of Medical Care.  Subsequent STRs and the separation examination were negative for complaints or diagnoses of an eye disorder.

Post-service treatment records, show in a May 2009 VA nursing ambulatory note revealed that the Veteran had an infection in his right eye.  See May 2009 VA Nursing Ambulatory Note. 

In January 2011, the Veteran testified that during service, he noticed pressure in his right eye in the mid-1980s.  The Veteran stated that he was not diagnosed with glaucoma until the 1980s.  See January 2011 Board Videoconference Hearing Transcript. 

The Board remanded this matter in March 2011 to further develop the claim and to afford the Veteran a VA examination. 

The Veteran was afforded a VA eye examination in April 2011.  The examiner reviewed the claims file and interviewed the Veteran.  The Veteran reported that he suffered a superficial shrapnel injury to the right side of his head.  The Veteran reported that he diagnosed with open angle glaucoma by Dr. M.G. in 2001.  The examiner noted the date of onset of the Veteran's glaucoma was in 2001.  The examiner opined that the condition/disability glaucoma is not caused by or result of an in-service injury.  The examiner provided a rationale that stated, "there is no history or evidence or any direct trauma to either eye which could have induced traumatic glaucoma in one or both eyes."  See April 2011 VA Eye Examination. 

In July 2016, the Veteran testified that a mortar went off and exploded which caused him to blow back into a bunker.  The Veteran stated that he was sent to receive medical aid to remove shrapnel from his face and hand.  The Veteran stated that the shrapnel may or may not have done damage to his eyes.  See July 2016 Board Hearing Transcript.   

The medical evidence of record confirms that the Veteran currently has glaucoma.  Therefore, the next question with respect to general direct service connection is whether the Veteran incurred or aggravated an injury or disease during service.  Unfortunately, service treatment records are silent as to the manifestation of glaucoma during active service.  It is not until many years following active service that glaucoma is shown.
The Board finds probative the April 2011 opinion of the VA examiner as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant probative weight.  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.

The Board recognizes the competent assertions of the Veteran.  Lay evidence is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  See Buchanan v. Nicholson, 451 F.3d 1331,1336 (Fed. Cir. 2006); Jandreau, 492 F.3d at 1377; Davidson, 581 F.3d. at 1313.  The lay evidence is certainly competent as to the events and symptoms of which there was personal knowledge; and in this regard the Board finds these accounts credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, with regard to direct service connection through chronicity, no chronic disease is shown during service, and it is not until 2001 that the medical evidence shows treatment for glaucoma.

Given the medical evidence against the claim, for the Board to conclude that the Veteran's glaucoma was incurred during service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2016); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Accordingly, the Veteran's claim of entitlement to service connection for glaucoma must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is not helpful to a claimant where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


B.  Peripheral Neuropathy

The Veteran's STRs show no diagnosis of, or treatment for, peripheral neuropathy.  An October 1968 and September 1970 report of medical history revealed clinically normal upper and lower extremities and a normal neurological examination.  

The Veteran's post-service treatment records reflect the first mention of symptoms of neuropathy in 2007.  

A May 2007 VA neurology consult note documents the Veteran's complaints of numbness and a burning sensation in his feet.  The Veteran reported that he sometimes gets numbness in both hands.  He reported that he had these symptoms for approximately 4 to 5 years.  The examiner diagnosed the Veteran with peripheral neuropathy.  See May 2007 VA Neurology Consult Note. 

In January 2011, the Veteran testified that he did not have any problems with peripheral neuropathy while in service.  He stated that his peripheral neuropathy might be related to a bad fall he had during an in-service mortar explosion.  He stated that he realized he had a problem in 1987 or 1988 when he went to the VA clinic.  See January 2011 Board Videoconference Hearing Transcript. 

The Board remanded this matter in March 2011 to further develop the claim and to afford the Veteran a VA examination. 

In April 2011, the Veteran was afforded a VA Traumatic Brain Injury (TBI) examination.  The examiner reviewed the file and interviewed the Veteran.  The Veteran reported that while in Vietnam he was attacked by a mortar round.  He denied losing consciousness but stated that he was dazed for probably 3 to 4 minutes.  He reported that he has had dizziness and light-headiness since that injury.  The Veteran made no specific reports of any symptoms related to his peripheral neuropathy.  The examiner reported a diagnosis of peripheral neuropathy.  The examiner opined that his peripheral neuropathy was not related to head trauma or a TBI.  The rationale for this opinion was that the likely etiology was the Veteran's non-service connected thyroid disease.
The medical evidence of record confirms that the Veteran currently has peripheral neuropathy.  Therefore, the next question with respect to general direct service connection is whether the Veteran incurred or aggravated an injury or disease during service.  Unfortunately, service treatment records are silent as to the manifestation of peripheral neuropathy during active service.  It is not until many years following active service that symptoms of peripheral neuropathy is shown.

The Board finds probative the April 2011 opinion of the VA examiner that weighs against the claim for direct service connection, as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant probative weight.  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.

Additionally, the first evidence of peripheral neuropathy is not until 2007.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of peripheral neuropathy complaints, symptoms, or findings for over three decades between the Veteran's military service and the earliest evidence of peripheral neuropathy is itself evidence which tends to show that peripheral neuropathy disability did not have its onset in service or for many years thereafter.  Furthermore, as the evidence does not show that the Veteran had a peripheral neuropathy disability manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker, as peripheral neuropathy is a chronic disease as per 38 C.F.R. § 3.309.  As already discussed above, the Veteran' October 1968 and September 1970 examination showed normal upper and lower extremities; no associated complaints were made.  Additionally, the Veteran has not reported having a continuity of symptomatology.  Indeed, he reports that his peripheral neuropathy began in 1988 many years after separation.  The contemporaneous evidence of record at the time of the Veteran's separation from service weighs against a finding of a continuity of symptomatology.

The overall evidence of record as discussed above weighs against a finding of peripheral neuropathy disability being associated with the Veteran's active duty.  

The Board recognizes the competent assertions of the Veteran.  Lay evidence is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  See Buchanan v. Nicholson, 451 F.3d 1331,1336 (Fed. Cir. 2006); Jandreau, 492 F.3d at 1377; Davidson, 581 F.3d. at 1313.  The lay evidence is certainly competent as to the events and symptoms of which there was personal knowledge; and in this regard the Board finds these accounts credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, with regard to direct service connection through chronicity, no chronic disease is shown during service, and it is not until 2007 that the medical evidence shows treatment for peripheral neuropathy.

Without competent and credible evidence of an association between peripheral neuropathy disability and the Veteran's active duty, service connection for peripheral neuropathy disability is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for peripheral neuropathy disability.  As the preponderance of the evidence is against these claims, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for peripheral neuropathy disability is denied.  See 38 U.S.C.A § 5107.

C.  Hydrocephalus

STRs did not show any indication that the Veteran had any complaints of, nor is there evidence of treatment or diagnosis of this condition in service.  The STRs show that the Veteran endured a head injury but there was no finding of a diagnosis.  
Notably, at the time of separation the Veteran's neurological systems were normal.  

In January 2011, the Veteran testified that he first realized he had a problem with hydrocephalus in 1989 at VA outpatient clinic.  The Veteran stated that doctors thought it could be an inner ear problem but found that it was not.  The Veteran stated he was later diagnosed with hydrocephalus.  See January 2011 Board Videoconference Hearing Transcript.

The Board remanded this matter in March 2011 to further develop the claim and to afford the Veteran a VA examination. 

In April 2011, the Veteran was afforded a VA TBI examination.  The examiner reviewed the Veteran's claims file, medical history and interviewed the Veteran.  The Veteran reported that he was involved in a mortar attack while in Vietnam.  He denied losing consciousness but he was dazed for probably 3 to 4 minutes.  He reported that he has had dizziness and light-headiness since that injury.  The examiner is the neurologist who consulted the Veteran in his previous VA neurology visit.  The examiner reported that the Veteran does not have hydrocephalus.  The examiner stated that he does not currently have signs or symptoms of hydrocephalus.  The rationale for his opinion stated that the signs or radiological findings do not indicate hydrocephalus.  A 2007 MRI did not show signs of hydrocephalus.  However, the examiner did diagnose the Veteran with a TBI with residuals of chronic dizziness, which may have been aggravated by other medical conditions.     

Regarding an injury or disease in service, the record includes STRs dating from December 1968 through December 1970.  These STRs did not show any indication that the Veteran had any complaints of, nor is there evidence of treatment or diagnosis of this condition in service.  In addition, VA post service treatment records and the April 2011 VA examination report do not show treatment or a diagnosis of hydrocephalous.

The only evidence of record supporting this claim for a current disability are various general lay statements.  In this case, the Board finds that the Veteran is competent to report his symptoms.  However, he is a lay person and is not shown to be competent to establish that he has a current disability.  In this case, the Veteran is not competent to diagnose any current hydrocephalous disability.  The question regarding the diagnosis of such a disability is a complex medical issue that cannot to be addressed by a layperson.  In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Court has specifically disallowed service connection where there is no present disability: "Congress specifically limits entitlement for service connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim [for service connection]." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As post-service records do not demonstrate a current diagnosis of a hydrocephalous disability, or such a diagnosis at any time during the pendency of the claim, service connection cannot be granted. 

The Board finds that the preponderance of the evidence is against the Veteran's claim; therefore, the benefit of the doubt provision does not apply.  Service connection is not warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D.  Posttraumatic Vertigo to Including As Secondary to Hydrocephalus

The Veteran's STRs revealed an October 1968 VA enlistment report of medical history report, the Veteran marked "yes" for dizziness or fatigue spells.  However, the clinical evaluation indicated that the Veteran's head, ears, and neurological system noted to be normal, and there was no mention of dizziness or fainting spells at the time of the Veteran's enlistment clinical evaluation.  See October 1968 VA Report of Medical History.

On a September 1970 VA separation report of medical history, the clinical evaluation revealed that the Veteran's head, ears, and neurological system were noted to be normal and there was no mention of dizziness or fainting spells.  See September 1970 VA Report of Medical History. 

A December 1970 VA in-service dental patient medical history form, revealed that the Veteran marked "yes" to the question to have you ever fainted.  See December 1970 VA Dental Patient X-Ray Container and Medical History. 

Post-service treatment records revealed in an April 2007 primary care note indicated that the Veteran was seeing a primary care doctor for his problem with vertigo.

A May 2007 neurology consult note indicated that the Veteran reported a history of sudden onset vertigo on March of 2007, which was associated with nausea.  The examiner assessed the Veteran with having acute onset of vertigo, which was likely a benign positional vertigo.  See May 2007 VA Neurology Consult Note.

A July 2007 VA neurology note documented the Veteran's reports essentially, that he had no changes in condition.  The Veteran denied worsening of dizziness and denied having vertigo when performing "head exercises."  See July 2007 VA Neurology Note. 

In January 2011, the Veteran testified that his posttraumatic vertigo is related to the mortar explosion that happened while he was in Vietnam.  The Veteran stated that he did not lose consciousness at the time of the injury but stated that he did receive a concussion.  See January 2011 Board Videoconference Hearing Transcript. 

In April 2011, the Veteran was afforded a VA TBI examination.  The examiner who performed the examination appears to have been the same examiner the Veteran saw in a May 2007 VA neurology consult visit.  The Veteran reported that while in Vietnam he was attacked by a mortar round.  He denied losing consciousness but stated that he was dazed for probably 3 to 4 minutes.  He reported that he has had dizziness and light-headiness since that injury.  The examiner diagnosed the Veteran with benign positional vertigo.  The examiner opined that the vertigo was not related to a head injury or TBI.  The rationale behind this opinion was that the condition had its onset in 2007. 

Initially, the Board notes that the Veteran's October 1968 enlistment report of medical history at entrance to active duty, reflects his reported history of dizziness or fainting spells.  Thus, the Board must determine whether the claimed disorder preexisted the Veteran's service.  

If the Veteran's condition is noted upon entry to service, the Veteran must bring a claim for service-connected aggravation of that pre-existing disorder.  See Wagner v. Principi, 370 F.3d 1096 (Fed. Cir. 2004); 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  However, if there is no pre-existing condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition.  38 U.S.C.A. § 1111.  To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304 (b); see also 38 U.S.C. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  History of pre-service existence of a disease does not constitute a notation of such condition.  See id. at 240.

In this case, although the Veteran reported a history of dizziness or fainting spells on the October 1968 entrance report of medical history, his head, ears, and neurological system were noted to be normal on the associated clinical exam; and there was no clinical finding of dizziness or fainting spells at the time of his induction.  Accordingly, the Veteran's pre-existing history of fainting or dizziness was not "noted" at his entrance to service, and the presumption of soundness applies.  38 U.S.C.A. § 1111.  The claims file does not include any other evidence suggesting the Veteran's symptoms of vertigo began prior to his active duty service.  Accordingly, clear and unmistakable evidence has not been presented to establish his condition is pre-existing, and the presumption of soundness is not rebutted.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Therefore, aggravation does not apply and the Veteran's appeal will be treated as a claim for service connection.

The medical evidence of record confirms that the Veteran currently has benign positional vertigo.  Therefore, the next question with respect to general direct service connection is whether the Veteran incurred or aggravated an injury or disease during service.  Unfortunately, service treatment records are silent as to the manifestation of vertigo during active service.  It is not until many years following active service that vertigo is shown.

The Veteran's service treatment records do not reflect that he made any complaint of, or sought medical treatment for, symptoms associated with vertigo at any point during his active duty service.  Instead, on his September 1970 separation examinations his head, ears, and neurologic system were found to be normal.  Moreover, during his January 2011 hearing, the Veteran indicated he did not have any episodes of vertigo during his active duty service.  Therefore, the evidence indicates that the Veteran did not develop a vertigo disability during his active duty service.

The evidence does not reflect the Veteran sought any treatment for a vertigo disorder until several decades after his separation from active duty service.  Indeed, the earliest relevant medical records reflect the Veteran sought treatment for complaints of vertigo in May 2007.  During this treatment, he reported experiencing similar episodes for approximately 4 to 5 years.  The medical professional diagnosed the Veteran with a benign positional vertigo in the April 2011 VA examination.  

Moreover, medical evidence does not relate the Veteran's diagnosed vertigo disorder to his active duty service.  The examiner stated that the Veteran's vertigo is not related to any head injury or TBI.  The Board finds probative the April 2011 opinion of the VA examiner.  Notably, the opinion is definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant probative weight.  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.

Secondary Service connection for Vertigo

Regarding the claim for service connection on a secondary basis, the Veteran's vertigo has not been attributed to a service-connected disability.  Although, the Veteran claims his vertigo is due to hydrocephalus, the Board as discussed above has determined that service connection for hydrocephalus is not warranted.  Therefore, service connection cannot be granted for posttraumatic vertigo as secondary to hydrocephalus disability.  There is no competent evidence relating the Veteran's vertigo to a current service-connected disability.  Thus, there is no basis to grant service connection in this case.  

The Board recognizes the competent assertions of the Veteran.  Lay evidence is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  See Buchanan v. Nicholson, 451 F.3d 1331,1336 (Fed. Cir. 2006); Jandreau, 492 F.3d at 1377; Davidson, 581 F.3d. at 1313.  The lay evidence is certainly competent as to the events and symptoms of which there was personal knowledge; and in this regard the Board finds these accounts credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, with regard to direct service connection through chronicity, no chronic disease is shown during service, and it is not until 2007 that the medical evidence shows treatment for vertigo.

Given the extent of medical evidence against the claim, for the Board to conclude that the Veteran's vertigo disability was incurred during service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2016); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  As the preponderance of the evidence is against these claims, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for vertigo disability is denied.  See 38 U.S.C.A § 5107.

In sum, the Board finds the elements of service connection posttraumatic vertigo has not been met.  Accordingly, service connection for the claimed disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b)(2014); 38 C.F.R. § 3.102 (2016) ; See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for glaucoma is denied. 

Entitlement to service connection for peripheral neuropathy is denied. 

Entitlement to service connection for hydrocephalus is denied. 

Entitlement to service connection for posttraumatic vertigo, including as secondary to hydrocephalus is denied. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


